

Exhibit 10.11


AGREEMENT


This AGREEMENT (this “Agreement”) is made and entered into as of September 29,
2008 (the “Effective Date”) between Wegener Corporation, a Delaware corporation
(“Parent”) and its wholly owned subsidiary Wegener Communications, Inc., a
Georgia corporation (“Subsidiary”) (both hereinafter collectively referred to as
the “Company”), and Robert A. Placek, an individual resident of the State of
Georgia (“Placek”).


WITNESSETH


WHEREAS, Parent, Subsidiary and Placek are all parties to that certain
agreement, dated May 2, 2003, whereby Placek is guaranteed certain rights in
conjunction with a change in control of the Company (the “Retention Agreement”);
and


WHEREAS, the Company and Placek have determined that it is in the mutual best
interests of each to terminate the Retention Agreement; and


WHEREAS, in order to induce Placek to agree to a termination of the Retention
Agreement, the Company has agreed to certain specified severance payments; and


NOW THEREFORE, in consideration of the premises, and the mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1. Termination of Retention Agreement. The Company and Placek mutually agree
that as of the Effective Date, the Retention Agreement shall for all purposes be
terminated and be of no further force and effect.


2. Payment Upon Separation of Employment. The Company agrees that upon Placek’s
retirement from employment with the Company, or any other separation of
employment with the Company, including but not limited to Placek’s death, the
Company shall pay to Placek an amount in cash equal to six (6) months of
Placek’s then annual base salary, to be paid in accordance with the Company’s
regular payroll practices; provided, however, that the Company shall have no
obligation to pay any amount under this Agreement if Placek is terminated for
Cause. The term “Cause” shall be defined as (i) Placek’s conviction of a felony
or misdemeanor which involves moral turpitude or which has or can reasonably be
expected to have a material adverse effect on the Company, its business,
reputation or interests; (ii) a material breach of a fiduciary duty or
responsibility to the Company; or (iii) gross negligence or gross misconduct
which results, or can reasonably be expected to result, in material damage to
the Company, its business, reputation or interests. Any payments provided for
hereunder shall be paid net of any applicable withholding required under
federal, state or local law, and any additional withholding to which Placek has
agreed.
 

--------------------------------------------------------------------------------


 
3. Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to or assigns of the Company, the Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, or any assign of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
The terms and provisions of this Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, and upon Placek and his
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If Placek shall die while any amount would
still be payable to him hereunder if Placek had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to the executors, personal representatives or
administrators of Placek’s estate.


4. Waiver. The waiver by any party to this Agreement of a breach of any of the
provisions of this Agreement shall not operate or be construed as a waiver of
any subsequent or simultaneous breach.
 
5. Applicable Law. This Agreement has been entered into and shall be governed by
and construed under the laws of the State of Georgia.
 
6. Headings and Captions. The headings and captions used in this Agreement are
for convenience of reference only, and shall in no way define, limit, expand or
otherwise affect the meaning or construction of any provision of this Agreement.
 
7. Notice. Any notice required or permitted to be given pursuant to this
Agreement shall be deemed sufficiently given when delivered in person or when
deposited in the United States mail, first class postage prepaid at the
respective addresses set forth below, or such other address at which either
party shall notify the other in writing:
 

 
(A)
if to the Company, at the following address:



Wegener Corporation and Wegener Communications, Inc.
11350 Technology Circle
Duluth, Georgia 30097
Attn: Chief Executive Officer



 
(B)
if to Placek, at the following address:



Robert A. Placek
12460 Crabapple Rd.
Alpharetta, Georgia 30004-6386


8. Entire Agreement. This Agreement constitutes the entire agreement between the
Company and Placek with respect to the subject matter of this Agreement and
supersedes any prior agreements or understandings between the Company and Placek
with respect to such subject matter. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Company and Placek.
 

--------------------------------------------------------------------------------


 
9. Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
[Signatures Appear on Following Page]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have set their hands and seals all as of
the day and year first written above.



   
WEGENER CORPORATION
       
By:
/s/ Jeffrey J. Haas
   
Jeffrey J. Haas
   
Chairman of the Compensation and
   
Incentive Plan Committee of the
   
Board of Directors
               
WEGENER COMMUNICATIONS, INC.
               
/s/ Ned L. Mountain
   
By: Ned L. Mountain
   
Title: President & COO
               
ROBERT A. PLACEK
               
/s/ Robert A. Placek

 

--------------------------------------------------------------------------------


 